IN THE COURT OF APPEALS OF TENNESSEE
                 AT NASHVILLE
                    January 9, 2009 Session

SANDRA WALKER, ET AL. v. METROPOLITAN BOARD OF
        PARKS AND RECREATION, ET AL.

       Appeal from the Chancery Court for Davidson County
          No. 07-1166-II   Carol L. McCoy, Chancellor

    No. M2007-01701-COA-R3-CV - FILED DECEMBER 30, 2009

                             AND

 SANDRA WALKER, ET AL. v. METROPOLITAN BOARD
       OF PARKS AND RECREATION, ET AL.

       Appeal from the Chancery Court for Davidson County
          No. 07-2480-III  Carol L. McCoy, Chancellor

    No. M2008-01226-COA-R3-CV - FILED DECEMBER 30, 2009


                             AND

ORGANIZED NEIGHBORS OF EDGEHILL (O.N.E.), ET AL.
v. METROPOLITAN BOARD OF ZONING APPEALS, ET AL.

       Appeal from the Chancery Court for Davidson County
          No. 07-2310-II   Carol L. McCoy, Chancellor

   No. M2008-02218-COA-R3-CV - FILED DECEMBER 30, 2009



                             AND

ORGANIZED NEIGHBORS OF EDGEHILL (O.N.E.), ET AL. v.
      METROPOLITAN GOVERNMENT, ET AL.

       Appeal from the Chancery Court for Davidson County
           No. 08-48-II Carol L. McCoy, Chancellor

   No. M2008-01748-COA-R3-CV - FILED DECEMBER 30, 2009
Two residents of the Edgehill neighborhood of Nashville, as well as an organization of
neighborhood residents, filed petitions for writ of certiorari with the aim of preventing the
Metropolitan Government of Nashville and Davidson County from entering into a lease agreement
with Belmont University. The same parties also brought a petition for declaratory judgment
challenging the lease. The proposed lease provided that the University would construct an extensive
sports complex in a public park located in the petitioners’ neighborhood for the use of the University
as well as local schools and neighborhood residents. The first petition was filed after a public
meeting at which the Metro Parks Board recommended that the lease be adopted, but before it was
actually approved by the Metro Council. The trial court dismissed it without prejudice as
premature. Subsequent petitions were filed after the Metro Council voted to approve the lease. The
petitioners argued that the process the Parks Board followed was arbitrary and capricious, that it
deprived them of their right to procedural due process, and that the action of the Metro Council was
invalid because it was based on a flawed process of recommendation. The trial court dismissed all
the petitioners’ claims. Because the Board’s recommendation was not a final order or judgment
resulting from the exercise of judicial functions, and because the record showed that there was a
rational basis for the Metro Council’s decision, we affirm the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

PATRICIA J. COTTRELL, P.J.,M.S., delivered the opinion of the court, in which FRANK G. CLEMENT ,
JR. and ANDY D. BENNETT , JJ., joined.

Joseph Howell Johnston, Nashville, Tennessee, for the appellants, Sandra Walker and Janice
Richardson.

Richard L. Tennent, Nashville, Tennessee, for the appellants, Organized Neighbors of Edgehill
(O.N.E.), Arlene Lane, et al.

Sue B. Cain, Director of Law, The Department of Law of the Metropolitan Government of Nashville
and Davidson County, Lora Barkenbus Fox, Assistant Metropolitan Attorney, Paul Jefferson
Campbell, II, Assistant Metropolitan Attorney for the appellees, Metropolitan Board of Parks and
Recreation;

John Lee Farringer, IV, for the appellee, Belmont University.

                                             OPINION

        The appeals decided in this opinion arose from challenges to an agreement between the
Metropolitan Government of Nashville and Davidson County (“Metro”) and Belmont University
(“Belmont”) regarding the use and development of a public park. As will be explained below, these
challenges resulted in lawsuits that took various procedural forms, involved some of the same
parties, and were subject to consolidations, transfers, severances, and joinder of claims in the trial

                                                 -2-
court.1 We need not, and will not, detail in every particular the complicated procedural path that led
the cases to these appeals. We have concluded that several issues exist that should be addressed,
regardless of the action in which they were raised, and that it will be simpler and clearer to decide
all the appeals in one opinion, because they all arise from the same set of facts and share related
issues.

        Two residents who live near the park in question, Sandra Walker and Janice Richardson,
as well as a community organization called Organized Neighbors of Edgehill (“O.N.E.”) filed
actions challenging Metro’s decision to enter into a longterm lease with Belmont. They named, as
various defendants or respondents in the different actions, all the Metro entities that played some
part in the process(es) resulting in approval and implementation of the lease: Metropolitan Board
of Parks and Recreation (“Parks Board’), the Metropolitan Planning Commission, the Metropolitan
Council (“Council”), and the Metropolitan Board of Zoning Appeals (“the BZA”). Belmont
University was also named as a defendant or respondent.

        Eventually, the various actions were appropriately separated out by the trial court into claims
properly brought by common law writ of certiorari and those properly brought as actions for
declaratory judgment. Like claims were joined or consolidated, and dissimilar claims were severed.2
All of the cases arose from the same proposed transaction, and the underlying facts are not in
dispute.

                                              I. A PLAN FOR A PARK

        E.S. Rose Park is a 23.88 acre park in the Edgehill neighborhood of Nashville. It is owned
by Metro and is managed by the Parks Board. Much of the park is undeveloped, but it is crossed
by trails that neighboring residents use for walking and bicycling. One acre contains the Easley
Community Center and a public swimming pool. There are also a baseball field and two
playgrounds. Two public schools adjoin Rose Park and use its facilities: Carter-Lawrence
Elementary School and Park Middle School. Hume-Fogg High School, located in another part of
the city, uses the Rose Park baseball field for its games.

        Belmont University is a private university located about ten blocks away from Rose Park.
It has a number of varsity athletic teams sanctioned by the NCAA, including men’s and women’s
baseball, soccer and track teams. In January of 2006, Belmont asked Metro if some of its athletic
teams could use Rose Park. That request led to discussions with the acquisition/disposition
committee of the Parks Board and finally to the drafting of an agreement which the committee


        1
            This court consolidated the four appeals into two for purposes of briefing and argument.

        2
           For example, the declaratory judgment claim by Ms. W alker and Ms. Richardson against the Metro Council
was severed from their certiorari claims and was joined with O.N.E.’s case through an “Amended Joint Petition for
Declaratory Judgment and Injunctive Relief.” Appellate causes of action, like a petition for common law writ of
certiorari, may not be combined with original causes of action, like petitions for declaratory judgment. Hunter v.
Metropolitan Board of Zoning Appeals, No. M2002-00752-COA-R3-CV, 2004 W L 315060 at *4 (Tenn. Ct. App. Feb.
17, 2004)(no Tenn. R. App. P. 11 application filed). The W alker and Richardson petition did not specifically refer to
declaratory judgment. However, the trial court deemed the claim against the Metropolitan Council to be one for
declaratory relief and, accordingly, allowed it to be severed from the claims against the other governmental entities.

                                                           -3-
recommended to the full membership of the Board “contingent upon conditions relative to
scheduling, traffic control/parking being resolved and subject to approval by Metro Legal before the
final contract is signed.”

        The proposed agreement was a 40 year Property Improvement and Lease Agreement (“the
Agreement”). It provides that Metro will continue to own Rose Park and to operate it through the
Parks Board. Belmont will lease 22 acres of Rose Park and, at its own expense (estimated at about
$6,900,000), will design and construct upgrades to the baseball field and to common areas of the
park, as well as a new softball field, soccer field, track, and field house. The Agreement recites that
the facilities will be used by Belmont’s athletic teams, as well as by residents of the general
community and the public schools. Article 6 of the Agreement, captioned “Use of Improvements
by Belmont,” declares among other things that “[i]n scheduling Belmont Events that are
intercollegiate competitions, Metro shall, at all times during the terms of this Agreement, make
reasonable efforts to schedule Belmont’s first choice of dates and times.”

        After consideration by various entities, as described below, and various amendments, the
final version of the Agreement approved by Council contained a provision that Belmont make a
yearly lease payment of $50,000 to Metro, with a 3% increase each year for inflation, with twenty
percent of the lease payments to be given to the parent-teacher organizations of the two public
schools adjoining Rose Park, and the remaining eighty percent to be given to the Parks Department,
to be specifically dedicated to the Easley Community Center. Those dedicated funds are to be used
to support improved programing for area youth and seniors, and “will not supplant regular funding
provided to Metro Parks for the operations of the Easley Center.”

                                      II. ACTION BY THE PARKS BOARD

       Consideration of the lease agreement was included on the agenda of a Parks Board meeting
scheduled for May 1, 2007. Prior to the meeting, Metro’s Director of Parks and Recreation and
Parks Board members received a petition in opposition to the proposed Agreement signed by 325
residents and property owners of the Edgehill community, supplied by O.N.E. Delivered at the same
time was a nine-page document containing suggestions for changes to the Agreement to make it
more equitable for the community, in the view of O.N.E.

        At the May 1 meeting a number of citizens addressed the Board to express their concerns
about the proposed Agreement or their outright opposition to it, including a member of the Metro
Council and former principal at Carter Lawrence School, a representative of a group that wanted to
present a different plan, and the pastor of an Edgehill church. Ms. Lane, a member of O.N.E.’s
Board, also spoke and submitted a document setting out O.N.E.’s concerns about the Agreement and
urging the Board to defer voting on it. The document was filed as an exhibit to the proceedings. Ms.
Walker and Ms. Richardson, who were also members of O.N.E., were unsuccessful in their requests,
made through their attorney, to speak individually at the meeting.3


          3
            Ms. W alker and Ms. Richardson had retained Mr. Joseph H. Johnston as their counsel. He sent a letter dated
April 13, 2007, to the Chair of the Parks Board asking that he be sent a copy of the proposed agreement “at least ten days
prior to the Board meeting wherein it will be considered” and announcing that his clients wished to attend and to speak
                                                                                                            (continued...)

                                                           -4-
        During deliberations by the Board, several members expressed their appreciation for the
valuable citizen input, but also stated that they believed on balance that the project should be
allowed to go forward. One member stated that he felt that Article 6 of the proposed Agreement did
not make Metro’s role in the operation of the park sufficiently clear. He stated that “in my view,
Metro cannot abandon, cannot abrogate, nor delegate, its responsibility to determine the dates, time
of usage, and types of usage in this project.” He said that input from Belmont was welcome and
acceptable, but that Metro, through the Parks Board, had to be the ultimate gatekeeper for the use
of the park.

       Belmont President Bob Fisher was asked if he understood the Agreement to provide that
Metro would be the gatekeeper and the controller of scheduling. He stated that he did, but that he
would not object to having the language about that provision strengthened. A board member then
moved that the Board recommend approval of the Agreement contingent on the suggested
modification to Article 6. After discussion, it was agreed that the proposed change could be drafted
and sent to the members within a few days and that they could confirm their approval of it by “e-
mail vote or some sort of proxy.” The Board then approved the motion unanimously.

                                             III. THE FIRST PETITION

        On May 23, 2007, Sandra Walker and Janice Richardson (“Petitioners”) filed their first
Petition for Writs of Certiorari and Supersedeas in the Chancery Court of Davidson County, naming
the Parks Board, the Metropolitan Planning Commission, and Belmont University as respondents.
(Chancery Court No. 07-1166-II).

        The trial court granted writs of supersedeas and ordered that the administrative record be sent
up for review. The writs had the effect of suspending any further proceedings by the bodies subject
to them.4 Metro and Belmont then filed a motion to dissolve the supersedeas, and Metro filed a
motion to dismiss the petition entirely because it was premature. Metro also asked for an expedited
hearing of the matter.


3
 (...continued)
at that meeting. The letter was sent by certified mail, return receipt requested, and it was delivered on April 19, 2007.
The record shows that the Metropolitan Department of Law sent Mr. Johnston a copy of the proposed Agreement by fax
on April 27, 2007. However, neither Mr. Johnston’s name nor the names of his clients were placed on the agenda of the
meeting, apparently because his request was received after April 17, 2007, when the Board agenda was prepared, and
after the deadline for such requests had passed, according to the rule followed by the Board.

         At the meeting, Mr. Johnston rose to speak for his clients and explained that while he knew he was not on the
agenda, he wanted his letter of April 13 to be placed into the record as well as an “administrative complaint” he filed
against Belmont University and the M etro Parks Department, reciting his clients’ legal and factual objections to the
Agreement. Mr. Johnston stated that he had served his “administrative complaint” on every Board M ember and on the
President of Belmont University.

         4
           Tenn. Code Ann. § 27-9-106(a) states that “[i]f the order or judgment rendered by such board or commission
made the basis of the petition for certiorari shall make any material change in the status of any matter determined therein,
the petitioner may, upon reasonable notice to the board or commission and other material defendants, apply to the
chancellor, at the time of filing such petition, for a supersedeas, and the chancellor, in the chancellor’s discretion, may
grant a writ of supersedeas to stay the putting into effect of such order or judgment or any part thereof.”

                                                            -5-
        The Chancery Court granted the expedited hearing, which was conducted on June 18, 2007.
Petitioners argued that the irregularities they set out in their petition entitled them to the relief of
having the Board’s recommendation vacated.5 Metro argued that judicial review by certiorari is only
appropriate for a final order, that the Parks Board had only made a recommendation, and that a final
decision on the proposed Agreement had not yet been rendered by the only body authorized to make
that decision, the Metropolitan Council. Metro also contended that if the court were to hold that a
party is entitled to mount a judicial challenge to each and every administrative step in a multi-step
process, such a party could force the indefinite postponement of any action it opposed.

        After hearing argument from both sides, the court declared that it agreed with the
Metropolitan Government. Its order, filed on July 16, 2007, dissolved the writs of supersedeas in
order for the process to continue. The writ of certiorari was dismissed as premature because the
Metro Council had not yet acted and, therefore, there was no final action to review. The dismissal
of the writ of certiorari was declared to be without prejudice to the petitioners’ right to file another
petition for the writ once a final decision was made. The petitioners filed an appeal to this court,
which was given Court of Appeals No. M2007-1701. We stayed the appeal, pending the trial court’s
disposition of the companion cases related to the disputed Agreement.

                                         IV. THE PROCESS CONTINUES

        With the trial court’s lifting of the writ of supersedeas, the Planning Commission was able
to consider the proposed Agreement in its meeting of August 9, 2007. The planning staff made a
ten-minute presentation and recommended approval of the Agreement.6 The attorney for Ms.
Walker and Ms. Richardson was among those who spoke in opposition to the agreement. After the
public comment portion of the meeting was over, each member of the Planning Commission stated
his or her position. A motion was then made to approve the Agreement, subject to completion of
an expanded traffic study. The motion passed, four votes to three.

         A condition set out in the Agreement addressed other required permitting. That condition
reads, “Belmont shall have secured any zoning changes, licenses, permits, and/or approvals required
to allow construction of the improvements and the Contemplated Use. Metro shall assist in these
efforts as appropriate.” Accordingly, Belmont applied to the BZA for a Special Exception Permit
to be allowed to build the planned facilities. On June 21, 2007, the BZA conducted a public hearing
to consider Belmont’s application. Proponents and opponents of the Agreement addressed the BZA.


         5
           Petitioners claimed that by refusing to allow their attorney to speak at the Parks Board meeting, the Board had
acted in an arbitrary and capricious way and had violated their right to procedural due process. They further claimed
that the proposed agreement between the Department of Parks and Belmont University amounted to a “public/private
partnership” and that the Parks Department’s Policy Manual restricts the creation of such partnerships to those public
assets which are not currently being used for Parks and Recreation Services. They, therefore, argued that the Parks
Board had no authority over the matter and that its action was ultra vires. Finally, the petitioners claimed that because
the Board’s approval of the final version of the Agreement involved an exchange of e-mails by Board members, the
Board was in violation of the Open Meetings Act.

         6
          The Commission had decided to allow one hour for public comment, with a total of thirty minutes allotted to
each side, but it charged the ten minutes of the planning staff’s presentation to the proponents of the Agreement, leaving
that side with only twenty minutes of public comment.

                                                           -6-
The opponents who spoke included Mr. Joe Johnston, the attorney who represents Ms. Walker and
Ms. Richardson, Ms. Lane, and several members of O.N.E.

        At the conclusion of the meeting, the BZA determined that the application by Metro Parks
and Belmont met all the requirements for a Special Exception Permit as set forth in Section
17.40.720 of the Metropolitan Code. However, it deferred action on approval of the permit to allow
completion of an extended traffic and parking analysis and to give the parties the opportunity to
enter into negotiations to make the lease more acceptable to the neighborhood. Metro Council
members Ginger Hausser Pepper and Ludye Wallace agreed to facilitate the negotiations. On
August 11, 2007 Codes Administrator Sonny West wrote a letter to the BZA recommending that
the new facility be designated as a “recreation center.” Prior to the next BZA meeting, O.N.E. filed
an appeal, challenging the classification of the facility as a recreation center rather than as a stadium,
which is not permitted in a residentially-zoned area.7

        The next meeting of the Board of Zoning Appeals was conducted on August 16, 2007. Two
separate items related to the proposed Agreement were on the meeting agenda. The first was the
“Item A” appeal of the Codes Administrator’s decision as to the proper classification of the
proposed improvements to Rose Park. The BZA heard testimony by Mr. West as to his reasoning
and arguments for and against the recreation center classification. The attorney for O.N.E. argued
that the baseball field, with planned seating for between 500 and 750 spectators, should be
considered a stadium because of its planned configuration and use. Belmont’s attorney argued that
the stadium classification should be reserved for larger facilities which can accommodate a much
greater number of spectators and can create a more serious impact on the surrounding community
from increased traffic and noise. Three Metro Council members also addressed the BZA with their
own concerns and perspective on the question. At the conclusion of all comment and of extensive
deliberation by Board members, the BZA voted 4-2 to uphold the classification established by the
Zoning Administrator.

         The next item on the BZA’s meeting agenda was an “Item C” review of the application for
a Special Exception Permit to construct the three athletic fields in Rose Park. The BZA first heard
testimony from a traffic engineer with Metro Public Works, who had reviewed the new traffic study,
and who stated that according to his Department’s analysis, so long as Metro and Belmont complied
with the conditions set out in the Agreement to handle traffic and parking issues, the additional
traffic generated by activities at the new sports facilities could be safely accommodated.

         The BZA then heard from Metro Council member Ginger Hausser Pepper as to the outcome
of the negotiations between community members and Belmont on the issues of concern to the
community, which was supplemented by a detailed written report on those negotiations. According
to Council Lady Pepper, the parties were able to reach agreement on a great many of those issues.
Among other things, Belmont agreed to construct additional pedestrian improvements in the park,
to allow the three public schools that use the park to have first priority in scheduling for the athletic
fields, and to give University scholarships to qualified students from the neighborhood. They also


        7
          Rose Park is zoned RM20 (Multi-Family Residential, 20 units per acre). Under Metro’s Zoning Code, a
recreation center cannot be built in an area zoned RM20 unless a Special Exception Permit is granted. Land zoned RM20
may not be used for a stadium/arena/convention center under any circumstances.

                                                        -7-
agreed not to name the new facilities for Belmont and not to construct a chain link fence around the
playing fields. However, Belmont was unable to allay neighborhood concerns about the size of the
footprint of the new athletic fields, the duration of the lease, and the creation of a mechanism to
ensure compliance by the University with its promises.

         After Ms. Pepper’s presentation, the BZA heard from a Metro Parks representative, who
assured the BZA members that the Parks Department would retain sole authority to schedule all park
activities, and that it would monitor Belmont’s compliance with all the agreements it made about
the use of the park. The Board then deliberated at length and ultimately voted 5-1 to approve the
special use exception subject to nine conditions that the parties had agreed upon in negotiation. The
BZA subsequently entered an order memorializing its decision.8

       Meanwhile, a bill had been introduced in the Metro Council to approve the 40 year Property
Improvement and Lease Agreement. On August 21, 2007, the Council considered it on third
reading, after receipt of the Planning Commission’s recommendation. At that session, the Council
amended the Agreement to reflect the conditions adopted by the BZA.9 The bill was then adopted
as amended, and the lease was referred back to the Parks Board for review of the amendments.

       The Mayor signed the bill on August 23, 2007. The Parks Board met on September 6, 2007,
and did not object to the amendments, voting unanimously to approve the amended Agreement.10
Representatives of Metropolitan Government and Belmont University executed the Agreement on
October 26, 2007.

                                      V. PROCEEDINGS IN TRIAL COURT

       On October 15, 2007, O.N.E. and ten of its individual members filed a petition for
supersedeas and certiorari in the Chancery Court of Davidson County (Chancery Court No. 07-2310-


          8
            Those nine conditions are stated in the BZA’s order as follows: “(1) agreement (attached) with the community
and Belmont to be included as part of the approval by the Board (items (1-12); (2) Metro schools to be given priority
scheduling; (3) no perimeter fencing shall be chain-link fencing to be placed around the park and no parking lot entrances
or fields to be gated except for security purposes as deemed necessary by Parks; (4) seating limited to 750 for the
baseball field, 300 for the track/soccer area and 250 for the softball field, any additional seating must be approved by
the BZA; (5) retractable netting to be provided to protect the two schools as needed; (6) schematic master plan as
presented in public hearing (attached); (7) no amplified sound during normal school hours; (8) no intercollegiate games
to be scheduled to begin until at least 30 minutes after normal closing hours for Carter Lawrence and Rose Park are
dismissed for the day; (9) Metro schools to be given priority scheduling.” The twelve items of agreement referred to
as condition (1) in the BZA’s order are found in a spreadsheet in the administrative record, and include items relating
to scheduling, field design, safety, traffic and parking, lighting, noise, concessions, maintenance, repairs, liability,
signage and the naming of fields.

         9
           Belmont fully agreed to the amendments. They included a provision requiring the university to provide eight
full-tuition university scholarships and two half- tuition scholarships to qualified community residents throughout the
forty-year duration of the lease.

         10
            Again, a request by the attorney for Ms. W alker and Ms. Richardson to speak at the meeting was denied on
the ground that the agenda for the September board meeting had closed before his request was received. At the meeting,
the attorney rose to speak and asked to be allowed to introduce five exhibits. They were accepted, but he was ruled out
of order. Mr. Johnston then refused to return to his seat and was escorted from the building by a police officer.

                                                           -8-
II). The petition named as respondents the Metropolitan Government of Nashville and Davidson
County, the Board of Zoning Appeals, the Metropolitan Board of Parks and Recreation, the
Metropolitan Planning Commission, and Belmont University.

       Sandra Walker and Janice Richardson, both members of O.N.E., filed a second petition for
supersedeas and certiorari in their individual names at around the same time (Chancery Court No.
07-2480-II). The same respondents were named as in their first petition, with the addition of the
Metropolitan Council. Because both petitions arose out of the same operative facts and law and
implicated the same remedies, the trial court allowed joinder of the two petitions in an agreed order
to consolidate, filed on December 5, 2007.11

        Metro filed a motion to dismiss, arguing among other things that the claims against the
Planning Commission and the Parks Board should be dismissed because those bodies did not take
any “final action” subject to review under the writ of certiorari. On December 7, 2007, the Chancery
Court conducted a hearing on the motion. The court determined that the claim for writ of certiorari
against the various administrative agencies of Metropolitan Government had to be severed from any
claim implicating the Metro Council, which as the legislative arm of Metro Government is not
subject to the writ, and whose actions can only be challenged through an action for declaratory
judgment. See McCallen v. City of Memphis, 786 S.W.2d 633, 638 (Tenn. 1990); Fallin v. Knox
County Bd. of Commissioners, 656 S.W.2d 338, 342 (Tenn. 1983); Bernard v. Metro Gov’t of
Nashville and Davidson County, 237 S.W.3d 658, 665 (Tenn. Ct. App. 2007).

        The trial court accordingly held its ruling in abeyance to give the petitioners the opportunity
to sever the declaratory judgment action from the certiorari action. The petitioners subsequently
filed two amended petitions in accordance with the court’s ruling, a Joint Amended Petition for
Writs of Certiorari and Supersedeas (which remained Chancery Court No. 07-2310-II), and a Joint
Amended Petition for Declaratory Judgment and Injunctive Relief (Chancery Court No. 08-48-II).12

        With the certiorari action in abeyance, the parties filed cross motions for summary judgment
in the declaratory judgment action.13 O.N.E., Metro Government, and Belmont University each filed
Statements of Undisputed Material Facts pursuant to Tenn. R. Civ. P. 56.03. The hearing on the
competing motions was conducted on March 28, 2008. The attorneys for O.N.E. and for Ms.
Walker and Ms. Richardson both pointed out that on many occasions during the proceedings that
led up to the filing of their petitions, representatives of Metro and of Belmont referred to the


         11
           The agreed order was just one of several procedural events that occurred at around the same time to realign
the cases challenging the lease agreement with each other. As Ms. Walker and Ms. Richardson’s petitions were moving
through the Davidson County Chancery Court, Part III, the petitions brought by O.N.E. were making their way through
another section (Part II) of the same court. Upon the joint motion of the parties, and “in the interest of judicial economy
and to avoid the possibility of inconsistent rulings on the same issues in these cases,” the court ordered Ms. Walker and
Ms. Richardson’s petitions transferred to Part II.

        12
           Consequently, O.N.E. and Ms. Walker and M s. Richardson, collectively, will be referred to as “Petitioners”
throughout the rest of this opinion.

         13
          The court apparently chose to hear the declaratory judgment action before the certiorari action because a
judgment for the petitioners on the declaratory judgment action would likely render the certiorari action moot.

                                                           -9-
proposed Agreement between those two entities as a partnership, both orally and in writing. They
argued that the Agreement was therefore a public/private partnership operating in the name of a
lease, and that as such the recommendation by the Parks Board that it be approved and the vote of
the Metro Council adopting the Agreement by ordinance were ultra vires and should be deemed to
be void ab initio.14

        The attorneys for Metro and for Belmont University responded by contending that the Metro
Council had the authority to enter into the lease agreement and that it exercised that authority in a
lawful and reasonable manner. They further argued that just as the court only speaks through its
minutes, likewise, the Council can only speak through the ordinances that it passes. They pointed
out that the Council did not use the words “partner,” or “partnership” in the ordinance and that the
Lease Agreement specifically declares that it should not be construed as creating any kind of
partnership between Metro Government and Belmont. They, therefore, argued that generic
references to partnership within the context of preliminary proceedings before municipal bodies
have no legal effect.

         At the conclusion of the hearing, the trial court took the case under advisement. On April
23, 2008, the court filed a 24 page Memorandum and Order, which addressed in detail all the
arguments raised by the petitioners’ attorneys. The court held that the Metro Charter did not limit
or restrict the Metro Council’s authority to enter into leases through legislative action and that any
limits on the authority of the Parks Board to enter into public/private partnerships did not apply to
the Metro Council.

        The trial court also found that implementation of the Agreement would bring numerous
benefits to the children and adults of the Edgehill neighborhood, and that those benefits were
reasonable justifications to support the lease agreement. The court noted that although the
petitioners did not agree that those benefits were reasonable justifications, a disagreement with
legislative purposes does not create a factual dispute. The court accordingly found that there were
no material facts in dispute and that Metro Government and Belmont University were entitled to
summary judgment as a matter of law. The petitioners appealed, and the case was designated as
Court of Appeals No. M2008-1748.

        The trial court subsequently conducted a hearing on the combined petition for writs of
certiorari and supersedeas, after which it severed the claim against the BZA from the claim against
the Parks Board and dismissed the claim against the Parks Board. The dismissed claim was
docketed as Case No. 07-2480-II. The Court held that “the decisions by the Parks Board regarding
the proposed ‘Property Improvement and Lease Agreement’ were not final decisions by this agency,
but were merely recommendations to the Metropolitan Council to approve said agreement and are
therefore not reviewable by this Court by writ of certiorari.”15 The appeal of that decision was

         14
          Attorney Joseph Johnston also argued that Parks Board violated his clients’ First Amendment rights to free
speech and that it violated the Open Meetings Act, Tenn. Code Ann. § 8-44-101 et seq.

          15
             The Planning Commission was not listed as a respondent in the trial court’s order and the court did not discuss
any claim against the Commission. However, the petitioners do not complain about this oversight, perhaps because in
this case the role of the Planning Commission, like that of the Parks Board, was to make recommendations only. Thus,
                                                                                                              (continued...)

                                                           -10-
designated as Court of Appeals No. M2008-01226. The certiorari claim against the BZA was
allowed to proceed with a new case number in the trial court.

        The claim against the BZA was premised on the arguments the BZA’s classification of the
proposed athletic fields as a recreational center did not meet the definition of recreational center
found in the Metro Zoning Code, and that the BZA erred in approving a Special Use Exception
permit to allow the construction of athletic fields in Rose Park. In a 21 page Memorandum and
Order, filed on August 28, 2008 the trial court rejected these arguments, and dismissed the petition
on summary judgment. The petitioners filed a timely notice of appeal, which was designated as
Court of Appeals No. M2008-02218.

                                 VI. THE WRIT OF CERTIORARI ACTIONS

        Actions for certiorari and those for declaratory judgment are distinct forms of action to which
a petitioner may have recourse, depending on the nature of the decision maker involved or of the
governmental action from which the petitioner seeks relief. An action for certiorari is the proper
remedy for a party aggrieved by the final order or judgment of an administrative body which has
acted in a judicial or a quasi-judicial capacity to apply existing law to the facts of a particular case.
Tenn. Code Ann. § 27-9-101 et seq.; McCallen v. City of Memphis, 786 S.W.2d at 638; Fallin v.
Knox County Bd. of Commissioners, 656 S.W.2d at 342.

         The distinction between declaratory judgment actions and those brought as common law writ
of certiorari is that “determinations . . . [that] are administrative determinations, judicial or quasi-
judicial in nature, and are accompanied by a record of the evidence produced and the proceedings
had in a particular case” are reviewable by certiorari, “whereas, the enactment of ordinances or
resolutions, creating or amending zoning regulations, is a legislative, rather than an administrative,
action and is not ordinarily accompanied by a record of the evidence, as is the case of an
administrative hearing.” Fallin v. Knox County Bd. of Commissioners, 656 S.W.2d at 342-43.
Legislative actions are not reviewable by common law writ of certiorari. Id. The test for
determining whether the governmental action is legislative or administrative, also called quasi-
judicial is whether it “makes new laws or executes one already in existence.” Moore & Associates,
Inc. v. West, 246 S.W.3d 569, 575 (Tenn. Ct. App. 2005) (quoting McCallen v. City of Memphis, 786
S.W.2d at 640).

                         A. Judicial Review of Actions by the Parks Board

        The claims in the common law writ of certiorari actions involve, inter alia, challenges to the
Parks Board’s decision in recommending the lease. These actions were brought pursuant to
Tennessee Code Annotated § 27-8-101, which governs the extraordinary remedy of common law
writ of certiorari, and Tennessee Code Annotated § 27-9-101 et seq., which sets out the procedures
to be applied in judicial review, by common law writ of certiorari, of decisions by boards and
commissions. Tennessee Code Annotated § 27-9-101 provides:



15
  (...continued)
the court’s logic in dismissing the claim against the Parks Board applies equally to the Planning Commission.

                                                        -11-
       Anyone who may be aggrieved by any final order or judgment of any board or
       commission functioning under the laws of this state may have the order or judgment
       reviewed by the courts, where not otherwise specifically provided, in the manner
       provided by this chapter. (emphasis added).

        The words of the statute clearly limit judicial review of actions by administrative bodies to
final orders or judgments. Accordingly, this court has construed Tenn. Code Ann. § 27-9-101 to
mean that actions by boards or commissions that are not final orders or judgments are not subject
to judicial review under the common law writ of certiorari. See State Dept. of Commerce v.
FirstTrust, 931 S.W.2d 226, 228-229 (Tenn. Ct. App. 1996) (holding that a subpoena duces tecum
issued in conjunction with the Insurance Commissioner’s Order of Investigation does not amount
to a final order subject to judicial review); Isom v. Knox County Retirement & Pension Board and
Knox County, Tennessee, No. 03A01-9708-CH-00333, 1998 WL 136556, at *1 (Tenn. Ct. App.
March 27, 1998) (no Tenn. R. App. P. 11 application filed) (holding that employee’s claim for
refund of offsets he had previously paid was governed by Tenn. Code Ann. § 27-9-101 and, finding
that the retirement and pension board had not yet acted on the employee’s claim, dismissing the
common law writ of certiorari action since no final order or judgment by the board had been
entered).

        The language “final order or judgment” in Tenn. Code Ann. § 27-9-101 must also be
construed in the context of Tenn. Code Ann. § 27-8-101, which creates another requirement for the
writ, by providing that,

       The writ of certiorari may be granted whenever authorized by law, and also in all
       cases where an inferior tribunal, board, or officer exercising judicial functions has
       exceeded the jurisdiction conferred, or is acting illegally, when, in the judgment of
       the court, there is no other plain, speedy, or adequate remedy. (emphasis added).

         The requirement that, to be subject to review by the common law writ of certiorari, a board’s
decision must be the result of its exercise of judicial functions explains the use of the words “order”
and “judgment” in Tenn. Code Ann. § 27-9-101 and in § 27-9-102 (requiring that a petition for writ
be filed within sixty days from the entry of the “order or judgment”). Those terms are, of course,
generally used to describe actions by courts. It is instructive to note that cases such as State Dept.
of Commerce v. FirstTrust, 931 S.W.2d 226, discussed above, involved an interlocutory action
(issuance of subpoenas) in a quasi-judicial proceeding. The term “interlocutory,” itself, implies an
action taken during the pendency of a matter by the entity that will have final decision-making
authority in the matter. See, e.g., Tenn. R. App. P. 9 (dealing with appeals of interlocutory orders
by trial courts).

        That is not the situation here, because the Parks Board does not have decision-making
authority with regard to the lease of Metro property. Only the Metropolitan Council has authority
to lease property owned by Metro. Metropolitan Charter, §§ 2.01 and 3.06. While the Parks Board




                                                 -12-
has authority to supervise, control and operate the city’s recreation system, it is not authorized to
render any decision on a lease of land.16
        The Parks Board’s recommendation was not final in that it was not the decisive
governmental act authorizing or taking any specific action. A number of federal cases and cases
from other jurisdictions have held that a recommendation by an administrative body is not a final
order because further executive or legislative action is required before any final action can be taken.
See Dalton v. Spencer, 511 U.S. 462 (1994) (commission’s recommendation that the Philadelphia
Naval Shipyard be closed was not a final decision subject to judicial review, because ultimate
decision on closure rested with the President); Public Citizen v. Dept. of Health and Human
Services, 795 F. Supp. 1212, 1221-1222 (D.D.C. 1992) (recommendation for new FDA rules does
not create a justiciable question because the final decision on those rules rests with Congress);
Outgamie County v. Smith, 155 N.W.2d 639, 644-645 (Wis. 1968) (recommendation of site of new
college campus not subject to review because the Governor and other state officials were charged
with making a final decision on that site).

        As the trial court herein found, the decision the petitioners seek to challenge was not a final
order or judgment. In fact, and perhaps more importantly, the Parks Board’s recommendation of
the proposed lease was not even an order or a judgment, much less a final one. See Paris v. City of
Lebanon Personnel Review Board, No. 01A01-9702-CH-00054, 1997 WL 607519 at *4 (Tenn. Ct.
App. Oct. 3, 1997) (no Tenn. R. App. P. 11 application filed) (stating that a letter of termination
from the police chief was not an order or judgment). It was merely a recommendation on a matter
of public policy.

         Finally, whether the Parks Board’s decision to recommend the proposed lease was final or
not, it is simply not the kind of administrative decision that is subject to judicial review under the
common law writ of certiorari. It was not the product of a judicial or quasi-judicial proceeding, and,
thus, does not meet the prerequisites in Tenn. Code Ann. § 27-8-101. In deciding whether to
recommend the lease, the Board was performing a policy-making function. Nothing in the decision
to recommend the proposed lease implicated the exercise of a judicial function. See Ussery v. City
of Columbia, No. M2008-01113-COA-R3-CV, 2009 WL 1546382, at *16 (Tenn. Ct. App. June 1,
2009) (Tenn. R. App. P. 11 application filed Aug. 31, 2009) (holding that writ of certiorari is not
available under Tenn. Code Ann. § 27-8-101 where the action challenged did not involve an inferior
tribunal, board, or officer exercising judicial functions.) As explained above, administrative or
quasi-judicial governmental action involves the execution of existing law, i.e. applying the facts of


          16
             In fact, the M etro Charter does not clearly require that a lease of park land be referred to the Parks Board for
its opinion, input, or recommendation. M etropolitan Charter, Chapter 10, Sec 11.1002 (authorizing the Parks Board to
make a recommendation for the acquisition or disposition of land managed by it). Metro appears to take the position that
the Parks Board’s recommendation was part of the required procedure. Since that is the procedure that was followed,
the question of whether it was necessary need not be decided. Metro also interprets the same Charter provision as
requiring that any recommendation by the Parks Board regarding park land use must be referred to the Planning
Commission. Again, the interpretation of that provision is not at issue. Any proposal involving the construction of a
building or other structure on Metro land must be submitted to the Planning Commission for its approval or disapproval.
See M etropolitan Charter, Sec. 11.505. If a proposal is approved by the Planning Commission, it is then submitted for
a vote to the full Metro Council. If the Planning Commission disapproves of a proposal, it must inform the Metro
Council of its reasons. However, even if the Planning Commission disapproves, the Metro Council may override any
such disapproval by the vote of a majority of its membership. Id.

                                                            -13-
the matter before the board to an ordinance or other legal rule. Moore & Associates, Inc. v. West,
246 S.W.3d at 576.

         This court has also held that a deputy police chief’s decision denying former officers’
requests for certain retirement benefits was not made by an inferior tribunal, board, or officer
exercising judicial functions and, consequently, that decision was not subject to challenge by way
of common law writ of certiorari. The court explained that, “[t]he statutory scheme implementing
common law certiorari ‘plainly presupposes that a judicial or quasi-judicial proceeding is the subject
of review and that a ‘record’ of evidence, common in such proceedings, is available for certification
to the reviewing court.’” Bernard v. Metropolitan Government of Nashville and Davidson County,
237 S.W.3d 658, 664 (Tenn. Ct. App. 2007)(quoting Fallin v. Knox County Bd. of Comm’rs, 656
S.W.2d at 341).

        Because the Parks Board did not act in a judicial or quasi-judicial capacity, and because its
recommendation did not constitute a final order or judgment, we affirm the trial court’s dismissal
of the claims against the Board which were brought under the common law writ of certiorari.

                               B. Review of the Actions of the BZA

        The proper vehicle by which to seek judicial review of decisions of the local board of zoning
appeals is the common law writ of certiorari, because such an action is administrative or quasi-
judicial in nature, since it involves application of an existing zoning code to a particular set of facts.
McCallen v. City of Memphis, 786 S.W.2d at 640; Moore & Associates, Inc. v. West, 246 S.W.3d
at 576; City of Brentwood v. Metropolitan Bd. of Zoning Appeals, 149 S.W.3d 49, 57 (Tenn. Ct.
App. 2004);Weaver v. Knox County Bd. of Zoning Appeals, 122 S.W.3d 781, 783-84 (Tenn. Ct. App.
2003); Wilson County Youth Emergency Shelter, Inc. v. Wilson County, 13 S.W.3d 338, 342 (Tenn.
Ct. App. 1999). Boards of zoning appeals generally engage in enforcing, applying, or executing law
already in existence. Weaver, 122 S.W.3d at 784;Wilson County Youth Emergency Shelter, 13
S.W.3d at 342.

         The scope of review under the writ of certiorari is quite limited. Willis v. Tennessee Dep't
of Correction, 113 S.W.3d 706, 712 (Tenn. 2003). In common law of writ of certiorari proceedings,
courts review a lower tribunal’s decision only to determine whether that decision maker exceeded
its jurisdiction, followed an unlawful procedure, acted illegally, arbitrarily, or fraudulently, or acted
without material evidence to support its decision. Petition of Gant, 937 S.W.2d 842, 844-45 (Tenn.
1996)(quoting McCallen v. City of Memphis, 786 S.W.2d at 638); Fallin v. Knox County Bd. of
Com’rs, 656 S.W.2d at 342-43; Hoover Motor Exp. Co. v. Railroad & Pub. Util. Comm’n., 261
S.W.2d 233, 238 (Tenn. 1953); Lafferty v. City of Winchester, 46 S.W.3d 752, 758-59 (Tenn. Ct.
App. 2001); Hoover, Inc. v. Metropolitan Bd. of Zoning Appeals, 955 S.W.2d 52, 54 (Tenn. Ct. App.
1997); Hemontolor v. Wilson Co. Bd. of Zoning Appeals, 883 S.W.2d 613, 616 (Tenn. Ct. App.
1994).

        Under the certiorari standard, courts may not (1) inquire into the intrinsic correctness of the
lower tribunal’s decision, Arnold v. Tennessee Bd. of Paroles, 956 S.W.2d 478, 480 (Tenn. 1997);
Powell v. Parole Eligibility Rev. Bd., 879 S.W.2d 871, 873 (Tenn. Ct. App. 1994); (2) reweigh the
evidence, Watts v. Civil Service Board for Columbia, 606 S.W.2d 274, 277 (Tenn. 1980); Hoover,

                                                  -14-
Inc. v. Metro Bd. of Zoning App., 924 S.W.2d 900, 904 (Tenn. Ct. App. 1996); or (3) substitute their
judgment for that of the lower tribunal. 421 Corp. v. Metropolitan Gov’t of Nashville, 36 S.W.3d
469, 474 (Tenn. Ct. App. 2000). It bears repeating that common law writ of certiorari is simply not
a vehicle which allows the courts to consider the intrinsic correctness of the conclusions of the
administrative decision maker. Powell, 879 S.W.2d at 873; Yokley v. State, 632 S.W.2d 123, 126
(Tenn. Ct. App. 1981); Moore & Associates, Inc. v. West, 246 S.W.3d at 574.

        Further, illegal, arbitrary or fraudulent actions include: (1) the failure to follow the minimum
standards of due process; (2) the misrepresentation or misapplication of legal standards; (3) basing
a decision on ulterior motives; and (4) violating applicable constitutional standards. Harding
Academy v. Metropolitan Gov’t of Nashville and Davidson County, 222 S.W.3d 359, 363 (Tenn.
2007)(citing Hoover, Inc. v. Metro Bd. of Zoning Appeals, 924 S.W.2d at 904). The same
limitations apply to the scope of review of the appellate courts, which “is no broader or more
comprehensive than that of the trial court with respect to evidence presented before the Board.”
Watts v. Civil Service Board for Columbia, 606 S.W.2d at 277

        1. The Classification of the Playing Fields

        The petitioners first argue that the BZA erred by classifying the proposed athletic fields as
a “Recreation Center” rather than as a “Stadium.” The Metropolitan Code defines a Recreation
Center as “recreational facilities such as community centers, playgrounds, parks, swimming pools
and playing fields that are available to the membership of a club or the general public.” M.C.L. §
17.04.060(b).17 The Code does not contain a definition for a Stadium. It declares, however, that
when a term is not defined, “the definition found in the most current edition of Webster’s
Unabridged Dictionary shall be used. The zoning administrator shall have the right to interpret the
definition of the word.”

        Webster’s Dictionary defines a stadium as “a terraced structure with seats for spectators ...
typically built in the shape of a long, narrow horseshoe; a large unroofed structure with tiers of seats
for spectators built in various shapes . . . and enclosing a field used for sports events (as baseball,
football, track and field).” In his letter of August 11, 2007, Metro Zoning Administrator Sonny
West acknowledged that the dictionary definition could apply, but “there is no statement as to
number of seats that is required to become a stadium rather than a playing field.”

       Mr. West noted that Metro had previously issued stadium permits for Vanderbilt Stadium,
LP Field, Greer Stadium, Hale Stadium, Sommet Center and Municipal Auditorium, all of which
are much larger venues than the one proposed for Rose Park, with seating for far larger crowds.
Conversely, at least 25 of Metro’s 94 parks contain one or more baseball fields, some of which could
conceivably meet the dictionary definition, but none of which have been required to obtain a stadium
permit. These include the current baseball field in Rose Park, which has concrete bleachers that can
accommodate hundreds of spectators, and a field in Shelby Park with similar features which
Belmont uses for its home games when Greer Stadium is not available. Mr. West concluded that


        17
           The record shows that Rose Park already contains a community center, playgrounds, a swimming pool and
a playing field, all open to the public. The proposed Agreement would not eliminate these, but would improve one
playing field and add two new ones.

                                                     -15-
the proposed facilities “. . . should be classified as a ‘recreation center’ because the seating capacity
and structures contemplated do not give rise to being classified as a ‘stadium.’”

        At the BZA meeting of August 16, 2007, the attorney for O.N.E. challenged Mr. West’s
conclusion. He argued that the question of size was irrelevant when determining the proper
classification for a sports facility. He noted among other things that when Belmont’s baseball team
plays away games at other universities, it is almost always at a facility denominated as a stadium,
and he pointed out that many quite small facilities are called stadiums. He cited examples, including
a 314 seat baseball field at the Indiana Institute of Technology.

        The attorney for Belmont argued that size of a facility is an essential component of its proper
classification. He acknowledged that a facility with the potential to draw thousands of vehicles and
thousands or possibly tens of thousands of spectators for a single sporting event could overwhelm
a residential area with noise and traffic, but he noted that Belmont’s proposed facility was much
smaller, with maximum anticipated seating of 750 at the baseball field, 250 at the softball field, and
300 at the soccer field and surrounding track. He also cited one statute, Tenn. Code Ann. § 7-3-
202(2), which defines a “municipal stadium” as a structure with seats for not less than thirty
thousand (30,000) spectators.

         Belmont’s attorney bolstered his argument by citing Metro’s Zoning Ordinance and the
Zoning District Land Use Table which forms a part of it. See M.C.L. 17.08.030. That table includes
a list of recreational and entertainment uses, matched with the zoning districts in which they are
permitted. A recreation center is allowed in five out of six categories of residential district if a
special exception is obtained (RS80 through RS 3.75, R80 through R6, RM2 through RM20, RM40
through RM60, and MHP). “Stadium arena/convention center” forms a single category in the Land
Use Table. Such structures are only permitted in certain multiple-use (not strictly residential)
districts. Since the Table groups “stadium,” together with “arena” and “convention center,” the
attorney argued that it was necessary to conclude that for zoning purposes, the stadium designation
should be reserved for large structures designed to accommodate very large crowds.

       Following presentations, there was vigorous discussion among Board members as to the
proper classification for the proposed facilities.18 Finally, a board member made a motion to
overrule the zoning administrator and declare the proposed facility a stadium. The motion was
seconded, but was defeated. A motion to uphold the ruling of the zoning administrator was then
made. It was seconded and was passed 5-1.

       In its Memorandum and Order, the Chancery Court noted the limited scope of review that
the court was entitled to exercise under the writ of certiorari. The court also noted the strong
presumption of validity favoring the actions of a zoning agency when applying or interpreting its
own ordinances. See Harding Academy v. Metro Gov’t of Nashville and Davidson County, 207
S.W.3d 279, 286 (Tenn. Ct. App. 2006). The court cited an unpublished opinion of this court to


         18
            A board member asked Mr. W est at one point how big a recreation center had to be before it became a
stadium. He responded that he would probably draw the line at “about 5,000 ...it wouldn’t be 314 nor would it be
30,000,” indicating that in his opinion facilities for fewer than 5,000 spectators would not normally fall into the stadium
category.

                                                          -16-
further explain the framework for its decision. We stated in that opinion that where the
interpretation of an ordinance in a close case or is “fairly debatable,” it is of no consequence that the
evidence might support an opposite result, because the court may not substitute its judgment for that
of the Board of Zoning Appeals. Brunetti v. Board of Zoning Appeals for Williamson County, No.
01A01-9813-CV-00120, 1999 WL 802725 at *5 (Tenn. Ct. App. October 7, 1999)(no Tenn. R. App.
P. 11 application filed).

        The court then turned to the transcript of the BZA meeting and observed that the members
of the BZA diligently examined the current use of Rose Park, the decision and reasoning of the
Codes Administrator, and the description of the proposed ball fields, including the number of seats
planned for each field. The court noted that the BZA also discussed the definition of “recreation
center” in the Metro Code, the definition of “stadium” in Webster’s Unabridged Dictionary, the
significance of the placement of “stadium” in the same category of the Land Use Table as “arena”
and “convention center,” and the information provided by O.N.E.’s counsel regarding the number
of seats in various venues throughout the country that carry the word stadium in their names. Only
then did the BZA put the question to the vote that led to this appeal. The trial court concluded that,

         . . . it is fairly debatable whether Belmont’s proposed fields at Rose Park would
         constitute a recreational center. There is a reasoned basis for the conclusion that the
         improvements will be used for a recreational center and for the conclusion that they
         will not. However, the court need not decide that issue. The BZA’s decision ...was
         based on sufficient evidence and was a reasonable exercise of judgment. Therefore,
         this decision was not arbitrary, capricious or unlawful. Having found that the BZA
         was within its authority to accept the zoning administrator’s classification of the
         improvements as a recreation center, O.N.E.’s argument that they must be classified
         as a stadium must fail.

        The appellants argue on appeal that the proposed use of the baseball field by Belmont
rendered its classification as a recreation center arbitrary and capricious.19 We disagree. The
Zoning Administrator’s, and subsequently the BZA’s, interpretation of “recreation center” in the
local zoning ordinance is consistent with the reasoning presented. Nothing in that interpretation or
in the proceedings before the BZA would give this court a basis to set aside the BZA’s decision.

       As the trial court herein recognized, courts give deference to local government officials in
decisions regarding land use.

         [O]ne principle that infuses the approach of Tennessee courts to judicial review of
         local land use decisions, whether those decisions are legislative or administrative in

         19
            They assert that not a single NCAA baseball team plays intercollegiate games at a field which is called a
recreation center. Of course, what a facility is named is not necessarily, and not usually, the same as its zoning
classification. They also cite the Zoning Administrator’s classification of similar facilities at Vanderbilt University and
David Lipscomb University as stadiums, and contend that, “There is not a principled distinction between those facilities
and what is proposed for Rose Park.” W e disagree. The baseball fields at those universities are located on their
respective campuses. It is unlikely that they could meet the definition of a recreation center, because among other things,
they are only “open to the public” to the extent that the universities themselves wish to make them available for public
use.

                                                          -17-
         nature, is that “the court’s primary resolve is to refrain from substituting its judgment
         for that of the local governmental body.” McCallen, 786 S.W.2d at 641. There
         exists a public and judicial policy that favors permitting the community decision-
         makers closest to the events, who have been given broad powers in the area, to make
         zoning and land use decisions. Consequently, courts give wide latitude to local
         officials who are responsible for implementing zoning ordinances, are hesitant to
         interfere with zoning decisions, and will refrain from substituting their judgments for
         that of the local governmental officials. Lafferty, 46 S.W.3d at 758; Hoover, Inc.,
955 S.W.2d at 54; Whittemore v. Brentwood Planning Comm’n., 835 S.W.2d 11, 15
         (Tenn. Ct. App. 1992).

Moore & Associates, Inc. v. West, 246 S.W.3d at 575.

        From our examination of the administrative record, it is clear that both parties presented
information and arguments to support their respective points of view. The BZA members then
debated the question at length, and their discussion shows that they understood, and fully
considered, the arguments for both sides. The BZA had the authority and discretion to adopt a
reasonable definition of the zoning code, and its application herein was consistent with the facts of
the situation. Consequently, the trial court was correct to conclude that the BZA’s decision was not
arbitrary, capricious or unlawful, but rather was founded on a course of reasoning applied to material
evidence in the record. We affirm the trial court’s determination.

         2. The Special Exception Permit

        Petitioners also argue that the trial court erred in denying relief from the BZA’s grant of a
Special Exception Permit for the proposed recreation center. According to M.C.L. 17.16.150(A),
a special exception permit “shall not be considered an entitlement, and shall be granted by the board
of zoning appeals only after the applicant has demonstrated to the satisfaction of the board that all
of the required standards are met.” Those standards relate to compliance with regulations, integrity
of adjacent areas, design and architectural compatibility, protection of natural features, historic
preservation, traffic impact and hazard protection. They are set out in subsections A.-J. of M.C.L.
17.16.150(A).20

        On appeal Petitioners raise both substantive and procedural objections to the award of the
special exception permit. The substantive objections focus on the question of “integrity of adjacent
areas,” a standard set out as follows in M.C.L. 17.16.150(C):

         A special exception permit shall be granted provided that the board finds that the use
         is so designed, located and proposed to be operated that the public health, safety and
         welfare will be protected. The board shall determine from its review that adequate
         public facilities are available to accommodate the proposed use, and that approval
         of the permit will not adversely affect other property in the area to the extent that it


        20
           Additionally, M.C.L. 17.16.220(C) contains setback, landscape buffer, and driveway access standards for a
special exception permit which are specific to recreation centers. There is no dispute as to Belmont’s compliance with
these standards.

                                                        -18-
         will impair the reasonable long-term use of those properties. The board may request
         a report from the metropolitan planning commission regarding long range plans for
         land use development.

       Petitioners note that there is widespread neighborhood opposition to the proposed plan, based
on potential scheduling problems, noise, lights at night, traffic and parking and overall interference
with the surrounding neighborhood. They conclude that these constitute adverse effects which
should have compelled the BZA to reject the application for a Special Exception Permit. However,
there were also neighbors who spoke in favor of the plan.21

       The question, however, is not about the neighbors’ preferences. The BZA cannot base its
decisions on the opinions of neighbors; instead, it must decide, based on evidence presented,
whether the application meets the legal requirements.

         “[w]here a petitioner for a zoning permit has met all the requirements of the
         applicable zoning resolution, and where the zoning authority denies the permit based
         on reasons other than the petitioner’s compliance with the resolution, the [zoning
         authority’s] action in denying the permit is arbitrary and unreasonable.” In other
         words, a board member cannot vote to deny an application when the board member
         believes the applicant has met the necessary zoning requirements. Further, when an
         applicant has complied with the requirements of the ordinance, an administrative
         body may not deny the permit because of concerns of neighboring landowners.

Hoover, Inc. v. Metro Bd. of Zoning App., 924 S.W.2d at 905 (citations omitted). See also Brooks
v. Fisher, 705 S.W.2d 135, 138 (Tenn. Ct. App. 1985). The opinion of neighbors as to the future
impact of the development and use envisioned herein is not proof of such impact; neither are their
wishes, whether in favor or against the proposed changes to the park.

       The record shows that during the entire course of the proceedings to win approval of the
Agreement, Belmont agreed to a number of proposals suggested by members of the community (and
by O.N.E. itself) which were designed to address and ameliorate the concerns expressed by the
opponents of the Agreement. Negotiations resulted in Belmont agreeing to make additional changes
in the design and usage of the new facilities in order to make them more acceptable to the
neighborhood. The BZA then adopted these and other agreed-upon changes at its second meeting,
on August 16, 2007, and made them conditions for the grant of the Special Exception Permit.

        The modifications to the original Agreement included giving Metro Parks sole authority over
scheduling of the playing fields, giving Metro schools priority in such scheduling, and holding back
the start of Belmont games until at least thirty minutes after the end of the normal school day.

         21
           Among those were Reverend Vincent Campbell, whose church is located directly across the street from Rose
Park. He stated that Rose Park was not fully utilized by community members, included members of his own church,
because it has become a haven for prostitution, drugs and gangs. He expressed a belief that the increased foot traffic
the proposed development would bring to the park would make it safer for everybody who used its facilities. He also
suggested that much of the opposition to the project stemmed from community suspicions about Belmont’s intentions,
and distrust that it would actually honor the promises it made, but that he himself had found university officials to be
very open and very responsive to his concerns and to those of the community at large.

                                                         -19-
Belmont also agreed to minimize construction disruption on the schools and community, not to use
amplified sound equipment during normal public school hours or after 10:00 p.m. at night, to turn
off field lighting no later than 10:30 p.m. each night, to clean the grounds after using them, to
comply with all the provisions of the traffic impact study, not to increase the number of parking
spaces requested, to install retractable netting to prevent balls from breaking windows, and to refrain
from placing chain link fencing around the park.

       The modified Agreement also included provisions calculated to have a beneficial impact on
public health, safety or welfare. Among these were the promised construction of new pedestrian
walkways in Rose Park with security lighting, construction of a new concessions booth dedicated
exclusively to community use, and making the playing fields convertible for use by children.
Belmont and Metro also agreed to dedicate lease payments to programs at the Easley Community
Center and to the use of the two public schools adjoining the park, and Belmont agreed to provide
eight full-tuition and two half-tuition University scholarships to disadvantaged neighborhood
students, and to offer free course auditing privileges to Edgehill senior citizens.

        Thus, before the BZA gave its final approval to the special exception permit, Belmont and
Metro had agreed to make significant changes to its proposal in order to reduce or eliminate the
potential adverse effects identified by those opposing the Agreement, and most of those changes
were included as conditions of the grant of the permit.

        Contrary to O.N.E.’s argument, we have found substantial and material evidence in the
record to support the BZA’s decision to grant a Special Exception Permit, because the terms of the
grant include reasonable conditions to protect the public health, safety and welfare, and to make sure
that the construction of the three playing fields will not adversely affect other property in the area.
Based on our review of the record, we cannot find, and it is not alleged, that the BZA failed to
follow the minimum standards of due process; misrepresented or misapplied legal standards; based
its decision on ulterior motives; or violated applicable constitutional standards.

       As we stated above, a court reviewing a petition for writ of certiorari may not reweigh the
evidence or substitute its judgment for that of the administrative body whose decision has been
challenged. We accordingly affirm the trial court.

       3. The Board’s Order

         O.N.E. also raised a procedural argument in the trial court to challenge the BZA’s decision.
It asserted that the BZA’s order of August 21, 2007 was fatally defective because it did not include
specific findings of fact, as required by Section 17.40.320 of the Metropolitan Code. That section
reads,

       An approval of a special exception land use by the board of zoning appeals shall
       state the section of this title under which the permit was considered, and findings of
       fact relating to the applicable approval standards. In the case of a denial, the findings
       of fact shall specifically identify the standards not satisfied.




                                                 -20-
        The trial court did not find O.N.E.’s argument persuasive. The court held that while specific
findings of fact might have helped the court better understand the basis for the BZA’s decision, the
absence of such findings did not invalidate the order, since the court was not precluded from
examining the administrative record, including the transcripts of the BZA’s meetings, to reach such
an understanding. The court stated that after conducting its examination of the record, it “found
sufficient material evidence to conclude that the BZA did not act illegally, arbitrarily, or
fraudulently, did not exceed its jurisdiction and did not violate any procedural or substantive due
process rights.” The court also noted that substantial compliance with the procedural aspects of the
zoning code is generally considered sufficient. Clapp v. Knox County, 273 S.W.2d 694, 698 (Tenn.
1954); Morrow v. Babbitt, 943 S.W.2d 384, 389 (Tenn. Ct. App. 1996).

        O.N.E. raises the same argument on appeal that it raised at trial. It cites Hoover v.
Metropolitan Board of Zoning Appeals, supra, in which this court stated that “a reviewing court can
not determine whether the decision of an administrative body is supported by material evidence
unless the administrative body makes findings of facts setting forth the reasons for its decisions.”
924 S.W.2d at 905. In the Hoover case, the Board of Zoning Appeals denied plaintiff Hoover a
conditional use permit to operate a quarry.

        However, there are significant distinctions between the Hoover case and the one before us.
The primary difference is that in Hoover, four of the five BZA members present at the meeting
stated that Hoover had met the legal conditions required to obtain the conditional use permit it
sought, while two of the BZA members abstained on the vote, evidently in response to pressure from
neighbors opposed to the quarry, thus denying Hoover the four concurring votes necessary for
approval of a conditional use permit.

        As this court said, “The denial was by operation of law. It had nothing to do with whether
Hoover had met the specific or the general requirements.” We held that the BZA should not be
allowed to use abstention as a means of circumventing its legal responsibilities, which include the
requirement that “[i]n the case of a denial, the findings of fact shall specifically identify the
standards not satisfied.”

        By contrast, in the present case the BZA considered the concerns of O.N.E. and the general
community, and incorporated many of O.N.E.’s suggestions and demands. The administrative
record includes the entire transcript of the two BZA meetings, including all the testimony, the
Board’s discussion of the effect of Belmont’s proposed improvements on the surrounding area, and
statements by individual members of the Board indicating that they believed that those
improvements would have a positive impact. It is beyond dispute that the BZA considered the facts
of the application and the relevant legal requirements. In their individual statements, the members
of the Board expressed the reasons why they voted the way they did. Thus, although the BZA’s
order may not have included specific findings of fact, its “approval” did.

        Thus, even though the trial court noted that the Board’s findings “may appear disjointed and
scattered throughout their deliberations,” and that “their conclusions may appear in less than
succinct fashion,” it was able to conclude after its review of the entire transcript and the technical
record that there was sufficient material evidence to support the BZA’s decision. We have conducted
a similar review, and we agree. In sum, even though it would have been preferable for the BZA to

                                                -21-
include findings of fact in its order of August 21, 2007, in accordance with Section 17.40.320 of the
Metropolitan Code, the absence of such findings does not require reversal of the Board’s decision
in this case.


                          VII. THE DECLARATORY JUDGMENT ACTIONS

        As we noted above, a petition for writ of certiorari is the proper vehicle for judicial review
of the actions of a governmental body performing an administrative or quasi-judicial function, while
an action for declaratory judgment is the proper remedy to be used by a party who wishes to
invalidate an ordinance, resolution, or other enactment by a legislative body, such as the legislative
authority of a county or city. Tenn. Code Ann. § 29-14-101 et seq.; McCallen v. City of Memphis,
786 S.W.2d at 640; Fallin v. Knox County Bd. of Commissioners, 656 S.W.2d at 342; Nance v. City
of Memphis, 672 S.W.2d 208, 210 (Tenn. Ct. App. 1983). Despite this distinction, the scope of
judicial review is similarly narrow in both types of cases.

        Our Supreme Court has stated, “[w]hile this court recognizes the statutory, procedural
distinction between common law certiorari and declaratory judgment, there is no sound logic to
maintain different standards of substantive review. Whether the action by the local governmental
body is legislative or administrative in nature, the court should refrain from substituting its judgment
for the broad discretionary authority of the local governmental body. An invalidation of the action
should take place only when the decision is clearly illegal, arbitrary, or capricious.” McCallen v.
City of Memphis, 786 S.W.2d at 641-642.

        Further, “[w]hen the act of a local governmental body is legislative, judicial review is limited
to ‘whether any rational basis exists for the legislative action and, if the issue is fairly debatable, it
must be permitted to stand as valid legislation.’” McCallen v. City of Memphis, 786 S.W.2d at 640
(citing Keeton v. City of Gatlinburg, 684 S.W.2d 97, 98 (Tenn. Ct. App. 1984)). See also McCarver
v. Insurance Co. of State of Pennsylvania, 208 S.W.3d 380, 385 (Tenn. 2006); Fallin v. Knox County
Bd. of Commissioners, 656 S.W.2d at 342; Stalcup v. City of Gatlinburg, 577 S.W.2d 439, 442
(Tenn. 1978).

        Thus, as for the substance of the ordinance approving the Agreement, our review is limited
to “whether any rational basis exists for the legislative action.” The record is replete with examples
of benefits that will inure to the children and adults of the Edgehill community from Council’s
adoption of the Agreement, including specific language in the Agreement itself. Simply because
Petitioners do not agree that those benefits justify approval does not implicate the Council’s
authority to determine the public interest. Nor does it allow this court to substitute its judgment for
that of the local governmental governing body. We find that there exists a rational basis for
approval of the Agreement.

        In this appeal, Petitioners’ intended goal is to have this court vacate the Metropolitan
Council’s approval of the Property Development and Lease Agreement. Their arguments, however,
do not focus on the actions of the Metro Council itself, nor on the substance of the ordinance and
lease, but rather on the preliminary hearings before the Parks Board which preceded the Council’s
final vote. The first is substantive, while the second is procedural

                                                  -22-
                          A. A Lease or A Public/Private Partnership?

        Petitioners contend that the Lease Agreement is in actuality a public/private partnership and
that Metro Parks Policy § 3000.29 allows the Parks Board to enter into such agreements only when
unused or undeveloped park land is involved. They conclude that the Parks Board’s recommendation
that the Agreement be approved was beyond the scope of its authority. Therefore, they argue,
everything that came after the Parks Board’s recommendation, including the Metropolitan Council’s
approval of the agreement, was also ultra vires.

        This argument must fail for two reasons: first, the Agreement was entered into by Metro
Government acting through Metro Council and, second, there is no basis for characterizing the legal
status of the Agreement as anything other than what it purports to be.

        As the trial court found, Metro is expressly authorized to lease its real property by ordinance,
the Metro Council is the entity authorized to agree to such a lease, and the Council is not bound by
any limitation placed upon the Parks Board. The trial court also noted that the title of the Agreement
declares it to be a lease, or more precisely, a Property Improvement and Lease Agreement. By its
terms, Metro will retain ownership of Rose Park and will lease a portion of the property to Belmont
for 40 years. Belmont will make annual lease payments to Metro.

        Metro’s ordinance approving the Agreement does not make any reference to any sort of
partnership. The Agreement itself states that “[n]othing in this Agreement is intended to or shall be
interpreted to create a joint venture or partnership between Metro and Belmont or make Metro the
partner of Belmont or constitute either the agent of the other..,” and further, that “Belmont shall be
acting as a lessee and independent contractor on Metro’s behalf.” Casual statements made during
the lengthy process cannot overcome the Council’s stated intent nor the content of the document that
was approved by Council. Even if such casual statements made outside the Council’s formal action
could be considered, as the trial court noted, “[w]ell recognized principles of statutory construction
provide that when a statute’s text and legislative history disagree, the text controls.” BellSouth
Telecommunications, Inc. v. Greer, 972 S.W.2d 663, 674 (Tenn. Ct. App. 1997).

         We must accordingly reject the argument that any references to a “partnership” or even to
a “public/private partnership” made by various officials of Belmont and Metro during the course
of the lengthy and multi-step process that ultimately resulted in the approval of the Agreement create
a question as to the Agreement’s legal nature or its validity.

                              B. Proceedings Before the Park Board

          The Petitioners also argue that alleged irregularities in the conduct of the meetings before
the Parks Board rendered the subsequent action by the Metropolitan Council invalid. They contend
that the Parks Board denied their attorney the right to speak at its meetings in reliance on an invalid
rule, and that by conducting a small portion of its business by e-mail, the Board violated the Open
Meetings Act. The petitioners argue that even an act which a municipality is authorized to do may
be ultra vires if it is not done “in the manner prescribed by its charter or by the statute under which
it is attempting to act.” City of Lebanon v. Baird, 756 S.W.2d 236, 242 (Tenn. 1988).



                                                 -23-
         In City of Lebanon v. Baird the city council entered into a contract for the purchase of land
through the adoption of two separate resolutions: the first authorized the Mayor to apply for a federal
grant to acquire funds for the purchase of the land, and the second allowed him to use those funds
together with the city’s unappropriated funds to purchase the property. The Council did not enact
an ordinance, as it is required by the city charter to do in order to exercise its power to enter into
contracts or to acquire land, and no public notice was given by any form of publication that those
resolutions were under consideration.22 The Tennessee Supreme Court ruled that the city’s contract
was ultra vires, not because the city lacked the authority to enter into such contracts, but because
it “failed to exercise a power it has in the manner prescribed by controlling law.” City of Lebanon,
756 S.W.2d at 243.

        In the present case, however, the Metropolitan Council passed an ordinance to adopt the
proposed Agreement on the required three readings. There are no allegations of failure to give
proper notice of the Council proceedings. Additionally, none of Petitioners’ complaints allege that
the Council acted in a manner not consistent with the charter or any applicable statute.
Consequently, Petitioners arguments regarding procedural flaws in the adoption of the Agreement
are without merit.

        Even if the conduct of the Parks Board meetings were somehow relevant to a challenge to
the Council’s approval of the lease, Petitioners’ complaints regarding participation at the Parks
Board meetings do not rise to denials of First Amendment or due process rights, nor do they allege
actions inconsistent withgoverning law.23 The complaint is that Petitioners’ attorney was deprived
of the opportunity to express his clients’ views at two meetings of the Parks Board. However,
Petitioners have failed to establish a “right” to speak at meetings of governmental entities at all.
“Neither the First Amendment nor Article 1, Section 19 of the Tennessee Constitution is subject to
analysis in terms of absolutes; all basic rights of free speech are subject to reasonable regulation.”


         22
            The Supreme Court noted that “a resolution passed with all the formalities required for passing ordinances
may operate as an ordinance regardless of the name by which it is called.” City of Lebanon v. Baird, 756 S.W .2d at 243
(citing Clapp v. Knox County, 273 S.W .2d 694, 700 (Tenn. 1954)). However, the Lebanon City Charter set out a number
of specific requirements for the enactment of a valid and binding City ordinance. Among other things, “every ordinance
shall be passed on two separate days in open session of the City Council before it shall become effective,” and “all
ordinances shall be published at least once in a newspaper published in the City of Lebanon, or in pamphlet form, or by
the posting . . . at a conspicuous place in the [County] Courthouse and/or at the City Hall. . . .” 756 S.W .2d at 241. The
formal requirements of notice and of multiple readings at separate sessions were imposed “...to assure that the citizens
of the municipality are adequately aware of the proposed action, its particular nature and costs, and are given an
opportunity to voice their support or their opposition to the action in advance of the city’s commitment to it.” City of
Lebanon v. Baird, 756 S.W .2d at 242. Further, the purpose of such charter provisions is to protect the taxpayers and “to
prevent hasty and ill-considered legislation.” Id. (citing Metro Gov’t of Nashville and Davidson County v. Mitchell, 539
S.W .2d 20, 21 (Tenn. 1976)).


         23
            The record shows that Mr. Johnston was not allowed to address the Parks Board because the Board determined
that it did not timely receive his request to speak at either of its meetings. He argues that the Board’s refusal to let him
speak amounted to a violation of his clients’ rights of free speech and due process. Mr. Johnston contends that he relied
on a rule set out in the 2002 Policy M anual of the Parks Board, which only requires that the request be received at least
five days prior to the Board meeting in question. For its part, the Board asserts that it applied an amended rule which
is available from the Parks Department and on line, and which requires individuals wishing to speak to submit their
written requests no later than fourteen days before the scheduled meeting.

                                                           -24-
State v. Scott, 678 S.W.3d 50, 52 (Tenn. 1984)(citing H & L Messengers Inc. v. City of Brentwood,
577 S.W.2d 444, 451 (Tenn.1979)).

         Where a governmental body allows the public to speak at its meetings, it may impose
reasonable regulations in order to avoid disruption or delay in the performance of its duties. Lewis
v. Cleveland Municipal Airport Authority, No. E2007-00931-COA-R3-CV, 2008 WL 4254359 at
*14-15 (Tenn. Ct. App. September 11, 2008)(Tenn. R. App. P. 11 app. den. April 27, 2009)(holding
that a county had the right to set a reasonable limitation on persons who address it or, otherwise, “the
meetings would be chaotic.”)

        In Whittemore v. Brentwood Planning Commission, 835 S.W.2d 11 (Tenn. Ct. App. 1992),
this court reviewed an approval of a regional shopping mall over the heated objections of
neighboring landowners. The lengthy review process included numerous meetings at which the
neighbors communicated their support or opposition to the project. At one meeting, the planning
commission declined to hear further public comment, and its chairman directed that an audience
member be removed from the room. This court rejected the argument that the manner in which the
planning commission dealt with public comment was a violation of due process, and ruled that “[t]he
forcible removal of a lawyer from one of the planning commission’s meetings in 1986 simply does
not taint the entire process.” Whittemore v. Brentwood Planning Commission, 835 S.W.2d at 18.

         Furthermore, Petitioners cannot deny that Ms. Walker’s and Ms. Richardson’s attorney was
able to submit written materials to the Parks Board and that other similarly-situated citizens
expressed the same concerns at the Parks Board’s meetings and various other public meetings or that
their attorney was unable to address the Planning Commission or the BZA when they considered
the proposal. We find no indication that Ms. Walker and Ms. Richardson, through counsel, would
have presented information that differed significantly from that presented by other speakers. It
appears from the record that the Parks Board conducted a full and fair hearing on the issues before
it. In any event, Petitioners cannot show that denial of the attorney’s request to speak at the Parks
Board meetings had any legal effect on the Council’s approval of the lease. The Parks Board’s role
was to simply recommend; several other entities and officials were later involved in the process that
led to the approval; and citizens had every opportunity to make their concerns known to those
officials, including the Council.

        Petitioners also allege that the Parks Board violated the Open Meetings Act, Tenn. Code
Ann. § 8-44-101 et seq., when it used e-mail to circulate the exact text of a modification to the
proposed Agreement, which modification the Parks Board had agreed to at an open meeting. They
do not claim, however, that the Board violated the Open Meetings Act when it voted to recommend
approval of the Agreement, subject to the as yet-to-be-drafted modification.

       The Act declares that it is the policy of the state that “the formation of public policy and
decisions is public business, and shall not be conducted in secret.” Tenn. Code Ann. § 8-44-101(a).
In order to effectuate that policy, the Act states that all meetings of any governing body “are
declared to be public meetings, open to the public at all times...” Tenn. Code Ann. § 8-44-102(a).
“Meeting” means “the convening of a governing body or a public body for which a quorum is
required in order to make a decision or to deliberate toward a decision on any matter.”
Tenn. Code Ann. § 8-44-102(b)(1)(E)(2).

                                                 -25-
        The record shows that the Parks Board voted at a meeting that was open to the public to
recommend approval of the lease Agreement subject to a specific modification in the language of
Article 6 to make it absolutely clear that Metro, through the Parks Board, had to be the ultimate
gatekeeper for the use of the park and the controller of scheduling. The Board recommended
approval of the Agreement, contingent on the suggested modification to Article 6.

        The final draft of Article 6 was subsequently prepared and submitted to the Parks Board
members via e-mail. The Board member who requested the modification then sent an e-mail to the
other members stating, “the amendment satisfies my concerns. Thank you.” Petitioners do not claim
that the modified Agreement deviated in any respect from what the Board had agreed to. Indeed,
it does not.

        It appears to us that the Parks Board made its substantive decision regarding the provision
it wanted included in the proposed Agreement at an open meeting. There was discussion of the
intent of the additional provision, including agreement to its inclusion by Belmont. We cannot read
the Open Meetings Act to require another meeting for the Board members to vote on specific
language drafted by its attorneys which, undeniably, accomplishes the decision made at the meeting.
In other words, since the Board had already assented to the proposed modification at a public
meeting, it was not required to convene another meeting, nor to submit the Agreement to yet another
vote on recommendation.

        Finally, there is no allegation that the Council acted in any way that violated the Open
Meetings Act. From the time the Agreement was originally proposed until its approval by Council,
many modifications were made to the Agreement. It was within the discretion of the Council to
accept or approve those modifications since they were incorporated into the final Agreement.
Petitioners cannot establish any basis to set aside Council’s approval of the Agreement based on the
Parks Board’s actions.

                                       VIII. CONCLUSION

       The judgments of the trial court in all four cases are affirmed. We remand these cases to the
Chancery Court of Davidson County for any further proceedings that may be necessary. Costs on
appeal are taxed to the appellants, Sandra Walker, Janice Richardson, and Organized Neighbors of
Edgehill, in accordance with the costs assessed in each of the separate appeals.



                                                      _____________________________________
                                                      PATRICIA J. COTTRELL, P.J., M.S.




                                               -26-